DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamala Jonas on 2/1/2022.
The application has been amended as follows: Regarding applicant’s specification filed on 9/25/2020, paragraph 0007 on the last line (7) of that paragraph after “region” please add --.--.
 Regarding applicant’s specification filed on 9/25/2020, paragraph 0049 on the last line (4) of that paragraph after “thickness” please add --.--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 21, 28, and 35, claims 21, 28, and 35 are allowed for similar reasons as indicated in notice of allowance filed on 7/1/2020 for parent application 16/564,244.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 21-27, 28-34, and 35-40.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shannon discloses a textured glass component for an electronic device enclosure.  Li discloses an electronic devices including laser textured glass cover members.  Gu discloses textured cover assemblies for display applications.  Weber discloses strengthening variable thickness glass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/14/2022